Case 1:19-cv-05523-SDG Document 91 Filed 03/04/21 Page 1 of 2

AFFIDAVIT OF SERVICE

UNITED STATES DISTRICT COURT
Northern District of Georgia

Case Number: 1:19-CV-5523-ODE

Plaintiff:
Berkeley Ventures II, LLC
VS.

Defendant:
Sionic Mobile Corporation
Ronald D. Herman

For:

Jason Godwin

Godwin Law Group

3985 Steve Reynolds Boulevard
Building D

Norcross, GA 30093

Received by Ancillary Legal Corporation on the 25th day of February, 2021 at 4:18 pm to be served on
General Motors, LLC c/o CSC of Cobb County, Inc.,, 192 Anderson Street SE, Suite 125, Marietta, GA
30060.

|, Doug Troy, being duly sworn, depose and say that on the 26th day of February, 2021 at 12:38 pm, I:

served General Motors, LLC c/o CSC of Cobb County, Inc., by delivering a true copy of the Subpoena
to Produce Documents, Information, Or Objects Or To Permit Inspection of Premises in a Civil
Action with Exhibit A to: CSC of Cobb County, Inc., as Registered Agent, BY LEAVING THE SAME
WITH Terri Thompson as Authorized to Accept at the address of: 192 Anderson Street SE, Suite 125,
Marietta, GA 30060.

Marital Status: Based upon inquiry of party served, Defendant is married.

Additional Information pertaining to this Service:
2/26/2021 12:38 pm Terri Thompson received service.
Case 1:19-cv-05523-SDG Document 91 Filed 03/04/21 Page 2 of 2

AFFIDAVIT OF SERVICE For 1:19-CV-5523-ODE

| am an agent of Ancillary Legal Corporation and am competent in all respects to testify regarding the
matters set forth herein. | have personal knowledge of the facts stated herein and know them to be true.|
have no interest in the outcome of this action and am not related to any of the parties. | am 18 or more
years of age and am authorized to serve process.

 

 

 

OFFICIAL SEAL
Thomas J Diggins
4H # §=— Gwinnett County COUNTY
4 My Comm. ee ee ve 225} __———
Doug Troy i

Subscribed and Sworn to before me on the Znd Process Server
day of March ,_Z°t\ by the affiant
who is personally known to me. Ancillary Legal Corporation

.. 2900 Chamblee Tucker Road
a Building 13
NOTARY PUBL Atlanta, GA 30341
(404) 459-8006

Our Job Serial Number: ANC-2021002237
Ref: Berkeley

Copyright © 1992-2021 Database Services, Inc. - Process Server's Toolbox V8. 1t
